People v Mays (2014 NY Slip Op 04967)
People v Mays
2014 NY Slip Op 04967
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
PETER B. SKELOS
MARK C. DILLON
THOMAS A. DICKERSON, JJ.


2004-07490
 (Ind. No. 642/03)

[*1]The People of the State of New York, respondent,
vCurtis Mays, appellant. Curtis Mays, Naponach, N.Y., appellant pro se.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Cristin N. Connell of counsel), for respondent.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 9, 2008 (People v Mays, 54 AD3d 778), affirming a judgment of the County Court, Nassau County, rendered August 25, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., SKELOS, DILLON and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court